Interim Decision *1469

Mamie or Mawr
In Visa Petition Proceedings
A.-19459969
Decided by Board May 14,1965
43ince the beneficiary, a native sad &tie= of Zordan, through a duly arecnted

pow,er of attorney designating his brother in Jordan as his proxy, obtained,
under Jordanian-Moslem law, in the Maria Court in Jordan on May 8, 1982,
a valid decree of divorce from his first wife, a resident of Jordan, his subsequent marriage on July 18, 1982, to a native of Puerto Rico and citizen of the
United States is a valid marriage and serves to confer nonquota status.

The case comes forward on appeal from the order of the District
Director, San Juan District, dated March 19, 1965 denying the visa
petition for the reason that the petitioner had failed to establish
that the beneficiary has obtained a divorce from his first wife in
Jordan.: the document submitted as his divorce decree did not indicate that the beneficiary's first wife was ever advised of the divorce

action and no evidence has been presented that she has ever been so
advised; under Jordanian law, it is necessary that the wife . be advised of the divorce action before such divorce can become final;
the petitioner's marriage certificate indicates that the beneficiary
then claimed never to have been previously married, which was a
misrepresentation of a material fact.
The petitioner, a native of Puerto Rico and a citizen of the United
:States, 25 years old, female, seeks nonquota status on behalf of the
beneficiary as her husband. The beneficiary is a native and citizen
.of Jordan, 37 years old. The parties were married on June 16, 1962
at Arecibo, Puerto Rico.
The application for the marriage license shows the husband's name
-as Orman. Said Hamden, the son of Otman Said and Arifi Hamdan,
not previously married. The visa petition indicates that the beneficiary was married -once previously.
As evidence of the termination of the beneficiary's first marriage
there was presented a docunient issued by the Sharia Court, Nablus,
179

Interim Dicision #1469
Jordan which stated there appeared in person Irsan Ben Said Hamdan on behalf of his brother, the beneficiary, as per duly; executed
power of attorney who declared that in accordance with the official
power of attorney he divorced With the first instance Rasnaieh, the

daughter of Mouse, Mahmoud, the legal wife of the beneficiary, and
requests that this be registered and confirmed to her, she being
absent. His declaration was supported by two witnesses and accordingly his act was duly confirmed by the judge of the Sharia
Court who notified Irsan that he has made in behalf of his brother,
Othman, the act of divorce, with first instance, of his wife Rasmieh,
and that his brother, Othman, is at liberty to call on her during the

official period by word• or deed, provided that he should register
same at the Sharia Court, and in ease he does not appear during the
period, she is considered automatically divorced from him as from
this date: 6.5.62.
In connection with' the appeal the petitioner submitted a bill of
complaint for diviiree on the ground of separation in the Superior
Court of Puerto Rico at Caguas reciting that because of doubt as
to the validity of the judgment of divorce at Nablus, Jordan on
June 5, 1952 (sic), due to the fact that it is not evident from said
judgment that said defendant was duly served at the time of the
petition therefor o; of the judgment entered, also due to the fact
that neither is it evident from said judgment that same was final
and conclusive praying for divorce on the ground of continuous and
uninterrupted separation for more than three years. This complaint for divorce is dated April 1, 1965.
In further connection with the appeal counsel for the petitioner
has submitted a communication dated April 23, 1965 inclosing photo
copies of • the completion certificates that have been received from

Jordan showing that the first wife of the beneficiary was duly notified of the divorce proceedings against her; also showing that the
divorce decree became final upon her appearance subsequent to the
judgment and the "test period". The translation of the Arabic
document refers to a revocable divorce certificate dated 6.5.1962
showing that it was served on the first wife, Rasmiyya Mira
Mahmoud on 13.5.1962. There was also a notice of judgment given
in the presence of both parties, the plaintiff being named as Rasmiyya Mum Mahmoud and the beneficiary, Breen Said Minden (the
proxy), regarding the subject of alimony issued by the Sharia Court,
Nablus, Jordan, declaring that the plaintiff has applied.for alimony
from the respondent as the representative to his brother who divorced her revocably according to the divorce certificate given by the'
court on 6.5.1962; and since he did not return her to him, and since
180

Interim Decision #1469 .
the respondent -has carried, the divorce according to his power of
attorney which was given to him by her previous husband and since
he has given a declaration before the Magistrate of Nablus to support her during his, brother's absence in America, etc., therefore, and
since revocable divorce does not cancel marriage definitely, during the
test period in whiCh wife may return to her husband in word or in
deed, and sines alimony during test •period is regarded as ordinary
- wife alimony the judge of the Sharia Court decides in accordance
with Article 62 of Family Rights Law an amount of fifteen Dinars
representing alimony during the whole period and covering all her
requirements which she may -legally require starting from. the date
of the divorce• till the termination of that period.. The , judgment
is dated 12.6.1962. • '
The communication, from counsel also indicates that the beneficiary
is proceeding with his action for divorce in the Puerto Rican court
and .requests that the beneficiary should be given every opportunity
to clarify. the matter by (1) in the event such evidence is obtained
as will leave no doubt as 'to the validity of the divorce from the first wife, the case should either be remanded to the District Director at
San Juan, Puerto Rico or an extension should be granted during
which to clarify this matter; or (2) if the beneficiary is for any
reason unable to obtain such clarification, he should be granted an
extension in order to bring to a successful termination the divorce
proceeding in Puerto Rico for which his presence as a witness in
his own behalf will be necessary.
The date of the judgment of divorce rendered by the Sharia Court
at Nablus, Jordan is indicated as 6.5.1962. It has been confirmed
that this is the usual continental European manner of writing the .
date and is equivalent to May 6, 1962, rather than June 5, 1962. The
document submitted by counsel Andicates that the wife, Ratmiyya,
was served on May 13, 1962 and she obtained a judgment for alimony from the Sharia Court at Nablus, Jordan on June 12,1962. - '
Jordanian Law No. 92 of -1-951 on Family Rights is set forth in
Appendix A of Matter of Atoadarla, Int. Dee. No. 1348. Jordanian..Moslem law as it relates to divorce is summarized in Matter of M—,

7 I. & N. Dec. 556, in which it is set forth that a divorce is effected
by means of repudiations of the wife by the husband. The modes of
accomplishing the required repudiations are various: by a single
pronouncement of repudiation which is revocable within three
months by express words or conduct; by three successive pronouncements during three successive periods, with the marriage finally
being dissolved on the third repudiation; by three successive pronouncements of repudiation made on a
occasion, probably

131 •

Interim Dicision #1469
before 'witnesses; or by a single irrevocable declaration in writing
(bill of divorce) which is final immediately, but must be communicated to the wife.
In the Instant case the judgment of May 6, 1062, made by a single

pronouncement, was a. revocable divorce and did. not cancel the Marriage definitely during the test or idda period of three months thereafter. The beneficiary was represented by hi; brother with a duly
executed power of attorney and this type of proxy divorce constitutes a valid divorce- in Jordan. The divorce decree of the Sharia
Court at Nablus, Jordan was served on the Wife on May 13, 1962 and
thereafter she obtained a judgment for alimony against the proxy of
her foimer husband on June 12, 1962. There is no indication that

+he beneficiary returned to his first wife during the revocable period,
that is, during the idda period of three months. The divorce, therefore, became fmal as of May 6, 1962.
The evidence establishes that the beneficiary, through a duly executed power of attorney designating his brother as his proxy, obtained a valid divorce decree under Jordanian-Moslem law. Under
ordinary rules of international comity, the divorce should be recognized unless there are strong reasons of public policy in the forum
where the subsequent marriage was celebrated. No such policy has
been shown to exist.' It is not known why the beneficiary represented that he did not have any previous marriages when he married
the petitioner on June 16, 1962 at Arecibo, Puerto Rico. However,
according to the evidence of record, the beneficiary, properly and
legally terminated his prior marriage by a decree of divorce. obtained in the Sharia Court in Jordan on May 6, 1962. The present
marriage of the petitioner and the beneficiary appears to be valid.
The petition will be approved.

ORDER: It is ordered that the visa petition be approved for nonquota status on behalf of the beneficiary.
See Matter of Ateadalla, Int. Dec. No 1348.

182

